Lacombe, J.
The decision of the district judge holding both vessels in fault is affirmed. Such affirmance, however, is not to be taken as an assent to the proposition that the ferry-boats at the Twenty-Third street ferry have “the exclusive use of the clear water about 108 feet in width, between the Twenty-Second street pier and the lower ferry-rack.” The fact that a ferry-boat lays such an “ordinary and usual course” as will bring her within 10 to 20 feet of the corner of a pier, not itself the boundary of her slip, “hugging it as closely as she can,” (as the witnesses put it,) is not sufficient to give any exclusive or superior rights to the occupation of so much of the water area, surrounding the pier as may be required for the uses to subserve which it was erected. The Mary Powell, 36 Fed. Rep. 598.